121 S.W.3d 255 (2003)
STATE of Missouri, Respondent,
v.
Mark McCORD, Appellant.
No. ED 81410.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2003.
Andrew A. Schroeder, Kansas City, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Jefferson City, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant Mark McCord ("McCord") appeals from the trial court's judgment entered upon his convictions by a jury of murder in the first degree, Section 565.020, RSMo 2000, and arson in the first degree, Section 569.040, RSMo 2000, in the Circuit Court of St. Francois County. McCord was sentenced to consecutive terms of life imprisonment without the possibility of probation or parole for murder in the first degree and life imprisonment for arson in the first degree.
McCord argues the trial court erred in overruling his motion to suppress statements and admitting statements over his objection because the State failed to meet its burden of proving that McCord's statement made at the crime scene while he was subjected to arrest-like restraints was elicited after he had been advised of his Miranda rights and after he waived those rights. McCord also argues that his subsequent, incriminating statement made at the police station was involuntary because the State failed to meet its burden of showing that this statement was not tainted by the initial illegal statement made at the crime scene.
We have reviewed the briefs of the parties and the record on appeal and find the *256 claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).